                                                                                           FILED
                                                                                   2019 Jul-03 PM 04:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
 KENNETH YOUNG,                           )
                                          )
         Plaintiff,                       )
   v.                                     )
                                          )               7:18-cv-02083-LSC
 TURNER SPECIALTY                         )
 SERVICES, LLC,                           )
         Defendant.                       )
                                          )

                            MEMORANDUM OF OPINION

        Before this Court is Defendant, Turner Specialty Services, LLC

(“Turner’s”), Motion to Dismiss and to Compel Arbitration. (Doc. 7.) The motion

(doc. 7) has been fully briefed and is ripe for review. For the reasons explained more

fully herein, the motion (doc. 7) is due to be granted.

        I.    BACKGROUND

        Defendant Turner Specialty Services, LLC (“Turner”) hired Plaintiff

Kenneth Young (“Young”) in July 2012 to work at the Hunt Refining Company Site

in Tuscaloosa, Alabama. After Young was hired, Turner adopted a mandatory

arbitration program. In early 2013, Turner promulgated a Dispute Resolution

Agreement (“DRA”) containing the terms of its arbitration program. The DRA was

distributed to Turner’s employees by mailing copies to the employee’s home


                                     Page 1 of 12
address and posting the DRA at work sites and on the company website. Pursuant to

the DRA, Turner and its employees mutually “agree[d] to resolve any and all claims,

disputes or controversies arising out of or related to [the employee’s] employment .

. . exclusively by binding arbitration. . . .” (Doc. 7-1 at Ex. 2.) Examples of claims

covered by the DRA include:

        claims arising under any statutes or regulations applicable to employees
        or applicable to the employment relationship, such as . . . the Americans
        with Disabilities Act (as amended), the Family and Medical Leave Act,
        and the Fair Labor Standards Act.

(Id.)

        On August 21, 2013, Young returned his signed “Employee Handbook

Receipt and Acknowledgement of Mandatory Arbitration for all Employment

Disputes”      (hereinafter   the    “Acknowledgement”).        Young     signed    the

Acknowledgment, but did not place his initials by several provisions in the

Acknowledgment including the specific provision that asked him to acknowledge,

agree to, and comply with the DRA. (Doc. 7-1 at Ex. 1.) However, the paragraph

above the employee’s signature line on the Acknowledgement states that “by my

initials and signature, I accept all Company policies, rules, procedures, and

regulations as a condition of employment.” (Id.) Young’s employment remained at-

will. (Id.)




                                      Page 2 of 12
       In January 2017, Turner revised the DRA and mailed copies of the

revised DRA to all its employees. The initial paragraph of the 2017 DRA titled

“Notice to New Employees/Re-Hires” states:

      [a]ny individual ("Employee") who wishes to be employed by . . .
      Turner Specialty Services, L.L.C., . . . must read and sign the following
      Dispute Resolution Agreement as part of their hiring package. If you
      desire, you may stop the hire-in process at this point and take the time
      to review the Dispute Resolution Agreement, which is found below.
      You must, however, sign the Dispute Resolution Agreement if you wish
      to continue the hire-in process and if you wish to be employed by the
      Company. All Company employees hired on or after January 1, 2017,
      are required to agree to the Dispute Resolution Agreement below. Even
      if you do not sign the Dispute Resolution Agreement, you will be bound
      to it in accordance with applicable state law.

(Doc. 7-1 at Ex. 2.) (emphasis in original). The 2017 DRA grants the arbitrator

“exclusive authority to resolve any dispute relating to the interpretation,

applicability, or enforceability, of this DRA, including, but not limited to, any claim

that any part of this DRA is unenforceable, void, or voidable.” (Id.) Young did not

sign the 2017 DRA, although a copy of it was mailed to him. After Young was mailed

the 2017 DRA, he continued to work for Turner through December 2017. In

December 2018, Young filed this action alleging that Turner violated his rights under

the Americans with Disabilities Act (“ADA”) and the Family Medical and Leave

Act (“FMLA”). (Doc. 1.)




                                     Page 3 of 12
      II.    STANDARD

      In ruling on a motion to compel arbitration, this Court applies a standard

similar to review of a motion for summary judgment. See In re Checking Account

Overdraft Litig., 754 F.3d 1290, 1294 (11th Cir. 2014) (describing an order compelling

arbitration as “summary-judgment-like” because it is “in effect a summary

disposition of the issue of whether or not there has been a meeting of the minds on

the agreement to arbitrate”). A motion for summary judgment is due to be granted

upon a showing that “no genuine dispute as to any material fact” remains to be

decided in the action and “the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is material “if, under the applicable substantive law, it

might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d

1256, 1259 (11th Cir. 2004). A genuine dispute as to a material fact exists where “the

nonmoving party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Waddell v. Valley Forge Dental Assocs., Inc., 276 F.3d

1275, 1279 (11th Cir. 2001).

      III.   DISCUSSION

      Young avers that Turner’s motion to compel is due to be denied because there

is no evidence that Young agreed to arbitration. “The threshold question of whether

an arbitration agreement exists at all is ‘simply a matter of contract.’” Bazemore v.



                                     Page 4 of 12
Jefferson Capital Sys., LLC, 827 F.3d 1325, 1329 (11th Cir. 2016) (quoting First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995)). In the absence of “such

an agreement, a court cannot compel the parties to settle their dispute in an arbitral

forum.” Id. (internal quotation marks and citations omitted). The Eleventh Circuit

has consistently maintained that “state law generally governs whether an enforceable

contract or agreement to arbitrate exists.” Id. (quoting Caley v. Gulfstream Aerospace

Corp., 428 F.3d 1359, 1368 (11th Cir. 2005) (emphasis added)).

       Under Alabama law, the movant must prove “the existence of a contract

calling for arbitration and . . . that [the] contract evidences a transaction affecting

interstate commerce” in order to compel arbitration. TranSouth Fin. Corp. v. Bell,

739 So.2d 1110, 1114 (Ala. 1999). If the movant carries its burden, the non-movant

must prove “that the supposed arbitration agreement is not valid or does not apply

to the dispute in question.” Jim Burke Auto., Inc. v. Beavers, 674 So.2d 1260, 1265

n.1 (Ala. 1995).1

       Although Young asserts that there is no evidence that he agreed to arbitration

or executed an agreement to arbitrate, Turner has produced Young’s 2013 signed

Acknowledgement of Mandatory Arbitration for all Employment Disputes that he


1      Young does not dispute that Defendants have shown that the agreement is one that
evidences a transaction affecting interstate commerce. Upon review, the Court finds that the
agreement is one that evidences a transaction affecting interstate commerce.



                                       Page 5 of 12
received after he was mailed the 2013 DRA. This Acknowledgment does not contain

the specific terms of the DRA nor does it contain Young’s initials beside the specific

provision assenting to the DRA. Yet, the text above Young’s signature at the bottom

of the Acknowledgment indicates that Young, by signing his initials and affixing his

signature to the Acknowledgment, agreed to be bound by “all Company policies,

rules, procedures, and regulations as a condition of employment.” (Doc. 7-1 at Ex.

1.) Accordingly, by continuing to work at Turner, Young signaled his knowledge of

Turner’s Mandatory Arbitration of Employment Disputes and agreed to be bound

by the DRA as a condition of his continued employment.

        When the DRA was revised in 2017, Young was mailed a copy of the 2017

DRA.2 The 2017 DRA specifically informed Young in its initial paragraph titled

“Notice to New Employees/Re-Hires” that: “Even if you do not sign the Dispute

Resolution Agreement, you will be bound by it in accordance with applicable state

law.” (Id. at Ex. 2.) Young then continued to work at Turner.

       In sum, Young both signed an Acknowledgement of Mandatory Arbitration in

2013 after he was mailed a copy of the 2013 DRA and received an updated DRA in

2017, which informed him that he would be bound by the DRA even if he did not


2      Plaintiff does not argue or present evidence indicating that he did not receive the DRA, or
that he did not have knowledge of the DRA or its terms. Young instead argues that there is no
agreement because he did not sign the DRA or initial his acceptance of the DRA in the
Acknowledgment.

                                         Page 6 of 12
sign it, and continued to work at Turner through December 2017. Accordingly,

Turner has met its burden to establish that an agreement to arbitrate existed.

         Although Young did not place his initials by the provision specifically

agreeing to abide by the terms of the DRA in the Acknowledgment or sign the 2017

DRA, Alabama law does not always require a signature in order to create a binding

agreement between the parties. See Ex Parte Rush, 730 So. 2d 1175, 1178 (Ala. 1999);

See e.g., Baptist Health Sys., Inc. v. Mack, 860 So.2d 1265, 1273 (Ala. 2003) (enforcing

an arbitration agreement between an employee and employer where the terms of the

arbitration agreement indicated that an employee’s continued employment would

indicate acceptance of the agreement).

      The existence of a contract may also be inferred from other external and
      objective manifestations of mutual assent. Unless a contract is required
      by a statute to be signed (the FAA contains no such requirement), or by
      the Statute of Frauds to be in writing . . . or unless the parties agree that
      a contract is not binding until it is signed by both of them (there is no
      evidence of such an agreement), it need not be signed by the party
      against whom enforcement is sought, provided it is accepted and acted
      upon.

Ex parte Rush, 730 So. 2d at 1177-78 (quotation marks and citations omitted); S.

Foodservice Mgmt., Inc. v. American Fidelity Assur. Co., 850 So. 2d 316, 319–20 (Ala.

2002).

      The Acknowledgment Young signed was both titled “Acknowledgement of

Mandatory Arbitration for all Employment Disputes” and contained a provision


                                      Page 7 of 12
indicating that Young’s initials and signature on the Acknowledgement would

indicate that he accepted Turner’s policies and rules as a condition of his

employment, which would include the DRA. See Stiles v. Home Cable Concepts, Inc.,

994 F. Supp. 1410, 1416 (M.D. Ala. 1998) (“there is no requirement that every single

provision of a contract, including the arbitration clause, must be signed in order to

form part of the agreement.”). Accordingly, Plaintiff’s assertion that there is no

evidence of Plaintiff’s intent to be bound and that he did not agree to or execute an

arbitration agreement is due to be rejected.

       In particular, the Court notes that a reasonable jury could not, in the absence

of evidence presented by Young indicating that his failure to affix his initials was an

intentional rejection of the arbitration provision, assume or find that Young’s failure

to initial the specific arbitration provisions was anything more than a clerical error

when Defendant has presented other evidence suggesting that Young assented to be

bound by the DRA. Young failed to initial not only the arbitration provision but also

several other specific provisions in the Acknowledgment.3 Consequently, a

reasonable jury could not conclude that Young’s failure to initial the arbitration

provision was intentional. Ultimately,“[w]hen a competent adult, having the ability



3       Although Young argues that he did not intend to be bound or agree to arbitrate, Young
did not submit an affidavit or any additional evidentiary submission to support his argument that
he did not agree to the DRA or intend to be bound by the DRA.

                                          Page 8 of 12
to read and understand an instrument, signs a contract, he will be held to be on notice

of all the provisions contained in that contract and will be bound thereby.” Power

Equipment Co. v. First Alabama Bank, 585 So.2d 1291, 1296 (Ala. 1991). Accordingly,

Plaintiff has not created a question of material fact as to the existence of an agreement

to arbitrate.

       Young’s lack of signature on the 2017 DRA is not fatal as Young agreed in the

2013 Acknowledgement to arbitrate claims under the DRA and manifested his assent

to the DRA under the terms of the 2017 DRA. The 2017 DRA that was sent to Young

specifically informed him that he would be bound by its terms even if he did not sign

it. (See Doc. 7-1 at Ex. 2); Baptist Health, 860 So.2d at 1274 (“[W]e conclude that

[plaintiff], by continuing her employment with [defendant] subsequent to her receipt

of the Program document, expressly assented to the terms. . . .”). Young has not

presented evidence that he did not receive the 2017 DRA or that he did not continue

to work at Turner following the distribution of the DRA. Accordingly, Turner has

presented sufficient evidence that an agreement to arbitrate existed between the

parties.

       Recent Supreme Court precedent makes clear that the “parties [can] agree by

contract that an arbitrator, rather than a court, will resolve threshold arbitrability

questions as well as underlying merits disputes.” See Henry Schein, Inc. v. Archer and



                                      Page 9 of 12
White Sales, Inc., 139 S. Ct. 524, 527 (2019); Rent–A–Center, West, Inc. v. Jackson,

561 U.S. 63, 68–70 (2010). Parties specifically delegate such questions concerning

enforceability to an arbitrator through so-called delegation provisions. See e.g., Jones

v. Waffle House, Inc., 866 F.3d 1257, 1267 (11th Cir. 2017). “When an arbitration

agreement contains a delegation provision and the plaintiff raises a challenge to the

contract as a whole, the federal courts may not review his claim because it has been

committed to the power of the arbitrator.” Parnell v. CashCall, Inc., 804 F.3d 1142,

1146 (11th Cir. 2015). The Court may not ignore the parties’ delegation of this

threshold question. See Carroll v. Castellanos, 2019 WL 1305882, at *3 (Ala. 2019).

Accordingly, “[o]nly if [the Court] determine[s] that the delegation clause is itself

invalid or unenforceable may [it] review the enforceability of the arbitration

agreement as a whole.” Parm v. Nat'l Bank of Cal., N.A., 835 F.3d 1331, 1335 (11th

Cir. 2016).

      The 2017 DRA specifically grants the arbitrator “exclusive authority to

resolve any dispute relating to the interpretation, applicability, or enforceability, of

this DRA, including, but not limited to, any claim that any part of this DRA is

unenforceable, void, or voidable.” (Doc. 7-1 at Ex. 2.) This clause provides clear and

unmistakable evidence of the parties’ intent to delegate to the arbitrator the gateway

question of enforceability. See e.g., Jones, 866 F.3d at 1267 (finding the following



                                     Page 10 of 12
language as clear and unmistakable evidence of the parties’ intent to arbitrate all

gateway issues of an agreement, “Arbitrator…shall have authority to resolve any

dispute relating to the interpretation, applicability, enforceability or formation of this

Agreement.”).

      Young has challenged the arbitration agreement as a whole on the grounds that

he did not agree to arbitration and execute an arbitration agreement. (Doc. 9 at 3.)

The Eleventh Circuit has been clear that if a plaintiff does not specifically articulate

a challenge to the delegation provision, the Court must “treat the delegation

provision as valid, enforce the terms of the [] Agreement, and leave to the arbitrator

the determination of whether the [] Agreement’s arbitration provision is

enforceable.” Parnell, 804 F.3d at 1146 (citing Rent-A-Center, 561 U.S. at 72).

Accordingly, any arguments Young may have as to the enforceability of the 2017

DRA are to be presented to the arbitrator because Young has not challenged the

delegation provision.

      IV.    CONCLUSION

      For the reasons explained above, Turner’s motion to compel arbitration (doc.

7) is due to be granted and Young’s action dismissed without prejudice. Either party

may move this Court to reopen the case upon the conclusion of arbitration and move




                                      Page 11 of 12
the Court to enforce any award resulting from the arbitral proceedings. An order

consistent with this opinion will be entered contemporaneously herewith.

      DONE and ORDERED on July 3, 2019.


                                            _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              195126




                                  Page 12 of 12
